PER CURIAM.
Lee N. Davis was charged by bill of information with armed robbery in violation of La.R.S. 14:64. After a bench trial, defendant was found guilty as charged and sentenced to serve twenty years at hard labor. On appeal defendant relies on five assignments of error for reversal of his conviction and sentence.
We have reviewed the record and find no merit to defendant’s assignments of error. *1194Accordingly, we affirm his conviction and sentence.
DECREE
For the reasons assigned, the conviction and sentence are affirmed.